Citation Nr: 0842238	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a groin disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by and for the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a statement dated December 2004, the veteran appears to 
initiate a claim for service connection for a left foot 
disorder.  The Board refers this issue to the RO for 
appropriate action.

The Board notes that the veteran has submitted additional 
evidence after the final adjudication of his claim by the RO, 
and he has not waived RO consideration of the additional 
evidence.  However, as the newly submitted evidence does not 
apply to the veteran's groin injury claim as the records 
submitted contain no information concerning the veteran's 
groin.  Therefore, an additional remand for the issue of 
service connection for a groin disorder is unnecessary and 
would not result in any additional benefit for the veteran.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

The issue of an initial evaluation in excess of 10 percent 
for a service-connected left ankle sprain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran does not have a current diagnosis of a groin 
disorder.
CONCLUSION OF LAW

A groin disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004, June 2004 and December 2004.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim in which the 
examiner explicitly states that the claims file was reviewed.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, the medical treatment records of 
record do not provide a diagnosis of a groin disorder.  The 
medical records do not show that the veteran has sought 
treatment for a groin disorder.  The Board finds that there 
is sufficient competent medical evidence of record to make a 
decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

In this case, service treatment records show that in 
January 1984, the veteran complained of pain in his groin 
area.  This followed a period where the veteran admitted to 
not wearing underwear.  A service examiner noted a tender 
area on his pubic mound, a palatable small lymph node, and a 
rash on the top surface of the veteran's penis.  Another 
service examiner noted that the veteran had an area of 
healing blisters.  The diagnosis given was probable irritable 
blister with mild cellulitis.  In April 1984, the veteran 
complained of pain in his lower abdomen.  The examiner stated 
that the genitourinary system was negative, and no hernia was 
present.  The July 1984 separation examination report shows 
that the veteran had a normal abdomen, viscera, and 
genitourinary system.  Additional military physical 
examinations performed in July 1986 and November 1987 in 
association with reserve duty, indicate that the veteran had 
a normal abdomen, viscera, and genitourinary system.  The 
veteran stated on Reports of Medical History (RMH) in 
July 1986 and November 1987 that he was in good health and 
had not had a problem with a rupture or hernia.

On VA examination in July 2004, the veteran told the examiner 
that while he was on active duty, he was put in the infirmary 
for two weeks for puffiness around the groin that was treated 
as a skin infection.  He said that he occasionally had 
tenderness on either side of his pubic symphysis.  The 
examiner found no evidence of a direct or indirect inguinal 
hernia.  No evidence of muscle tissue loss was noted.  The 
examiner observed no scars or abnormalities of the veteran's 
muscles in the pubic area.  The examiner opined that he did 
not see any evidence of a muscular disorder or a groin 
condition.

In September 2004, the veteran stated that he experienced 
great pain in his groin.  On his VA form 9 submitted in 
March 2005, the veteran said that while obtaining treatment 
for his ankle, another patient ran over his foot with an 
electric wheelchair.  He said that as a result of trying to 
pull away from the wheelchair, his groin area was in a great 
deal of pain.

Analysis

Unfortunately, service connection for a groin disorder is not 
warranted because the veteran does not have a current 
definitive diagnosis of a groin disorder.  Although the 
claims file contains the veteran's self-reported history of 
having a groin injury from the time of his service that was 
aggravated by his pulling away from an electric wheelchair, 
the records do not contain a definitive diagnosis of a groin 
disorder.  The medical records surrounding the wheelchair 
incident are negative for any signs, symptoms, or diagnosis 
of a groin disorder.  The Court has held that a medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Without a diagnosis of a groin disorder, service 
connection for a groin disorder cannot be granted on either a 
direct or secondary basis.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, while the veteran may sincerely 
believe he has a groin disorder as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection for a groin disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a groin disorder is 
denied.


REMAND

Subsequent to the RO's final adjudication of his claim, the 
veteran submitted additional VA treatment records which show 
treatment for his left ankle.  The veteran has not waived his 
right for this newly submitted evidence to be reviewed by the 
agency of original jurisdiction.  This evidence must be 
reviewed by the RO and subjected to adjudication prior to 
appellate review.

Additionally, subsequent to the RO's final adjudication of 
his claim, the veteran submitted evidence indicating that his 
left foot was injured by an electric wheelchair.  He has 
asserted that because of the accident, his left ankle 
disorder has increased in severity.  He has submitted 
unadjudicated medical records indicating that he has received 
recent treatment for his ankle.  The Board notes that a duty 
to assist may require "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Consequently, in light of the veteran's recent accident, a 
new VA examination is required to determine the current 
symptomatology of the veteran's service-connected left ankle 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his left ankle disorder since 
October 2005.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
current symptomatology of the service 
connected left ankle disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion..

The physician is asked to identify which 
word best describes the impairment caused 
by left ankle symptoms:

	a)  mild,
        b)  moderate, or
	c)  marked.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, any issue remaining on appeal 
should be reviewed with consideration of 
all applicable laws and regulations. If 
any benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


